Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to the application filed on 1/22/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected because claim 1 and 9 respectively recites the limitation “the device” in “the device is able to meeting the installation demand”. Though there is prior recitation of “device end”, however, it is considered different from “device”.   There is insufficient antecedent basis for this limitation in the claim.  Claims 2-8 and 17-19 depend on claim 1 and inherit the above limitation as well as deficiency and are rejected for similar reason. Claims 10-16 and 20 depend on claim 9 and inherit the above limitation as well as deficiency and are rejected for similar reason.



Claim Objections
Claim 5 is objected to because of the following informalities:  instant claim recites the limitation of “The semantics-based IOT device data processing-related application installation method of,” It appears “claim 1” is missing after that.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2016/0072891 A1) in view of Avram et al. (US 20060253849 A1)


Per claim 1, 
Joshi discloses
receiving a data processing demand from a client; ([0087], see provide a data request)
retrieving, from an industrial cloud, at least one application to be installed for fulfilment of the data processing demand;([0087], see if sensor data is unavailable…download software/application to provide necessary sensor data, also see [0141])
 analyzing required source data (continue, required sensor data is analyzed ) and 

installing the at least one application in a gateway corresponding to the at least one device end, ([0141],  see install an application or driver, where a driver is installed is consider a gateway corresponding to a device end)

Joshi does not disclose, however, Avram discloses

an installation demand of at least one application; analyzing at least one device end capable of providing a source program in the IOT to determine whether the device is able to meet the installation demand of the at least one application and provides the required source data; and  upon the at least one device end being determined to be able to meet the installation demand of the at least one application.  ([0046]-[0047], see validate installation requirement…check if the target machine can satisfy the requirement, then carry out the installation)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Avram into the teachings of Joshi to include the limitation disclosed by Avram.  The modification would be obvious to one of ordinary skill in the art to want to ensure a successful installation of software/application on to a device prior to the installation.

Per claim 9, it is corresponding apparatus claim 1 and is rejected for similar reason.

Claim(s) 2, 8, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2016/0072891 A1) in view of Avram et al. (US 20060253849 A1) and further in view of Yang et al. (US 2018/0063290 A1)


Per claim 2, the rejection of claim 1 is incorporated;
Joshi/Avram discloses 
wherein the receiving includes receiving a data processing demand from the client;(continue from rejection of claim 1, see Joshi, [0087])

Joshi/Avram does not specifically disclose, however, 
Yang discloses	
wherein the retrieving includes retrieving a workflow needed for fulfilment of the data processing demand from a workflow library of the industrial cloud; (0020], Fig. 2 see data collector processing a workflow script.)
wherein the at least one application includes multiple applications; wherein analyzing the required source data and the installation demand includes resolving the workflow into multiple applications needed for fulfilment of the workflow; and
reading a semantic model of the multiple applications from an application library in the industrial cloud, and analyzing required source data and an installation demand of the multiple applications. ([0020], workflow engine interprets workflow script…loads wrapper functions for different data collection tasks… GET(), CONVERT(), CALCUALTE() appears to show  multiple applications. Also see plug-in engine resolves plug-in definitions into implementations.  The definition appears to corresponds to a semantic model.  The plug-in engine search a path in a library appears to disclose application library.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Yang into the teachings of Joshi/Avram to include the limitation disclosed by Yang. The modification would be obvious to one of ordinary skill in the art to want to process data using defined workflow including a series of processing steps for different stages of processing results.

Per claim 8, the rejection of16WO 2020/020443PCT/EP2018/070027 claim 2 is incorporated;
Joshi/Avram/Yang discloses	
completing the workflow of the data processing demand of the client based upon the installed at least one application.  (Yang, ([0020], workflow engine interprets workflow script…loads wrapper functions for different data collection tasks… GET(), CONVERT(), CALCUALTE() appears to show  multiple applications.)

Per claims 10 and 16, they are corresponding apparatus claims of claims 2 and 8 and are rejected for similar reason.
	
Allowable Subject Matter
Claims 3-7, 11-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable pending final scope of the claims and if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolving issues identified in this office action.

	


	
	
	


	
	


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199